DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Claim Objections
3.	Claim 1 objected to because of the following informalities:  

Regarding Claim 1
Lines 18-19 recites the language “the surface”. To maintain consistency within the claims, the claim limitation should be amended such that it reads –the surface of the housing—

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Levin et al., US 2010/0107614.

Regarding Claim 1
Levin discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine, comprising: a housing (Levin, Figure 4); a selective catalytic reduction (SCR) system (Levin, [0001] and [0023]) disposed within the housing (Levin, [0023], Figure 4). [The SCR system is positioned within the exhaust passage (housing (14))]; a reductant injector (16) disposed on a sidewall of the housing (Levin, Figure 4) upstream of the SCR system (Levin, [0001] and [0023]) and configured to insert a reductant into the exhaust gas through a reductant port (at (32)) defined in a surface of the housing (Levin, Figure 4); and a vortex generator (38) disposed in the housing (Levin, Figure 4), the vortex generator (38) comprising a first deflector (38) disposed on the surface of the housing (Levin, Figure 4) through which the reductant port (at (32)) is defined, the first deflector (38) being disposed proximate to and upstream of the reductant port (at (32)), the first deflector (38) have a plurality of lateral surfaces (L1, L2, annotated Figure 4 of Levin below) that extend from said surface of the housing and an end surface (E, annotated Figure 4 of Levin below) that connects the plurality of lateral surfaces (L1, L2), the end surface (E) being angled so as to extends away from said surface of the housing in a direction of exhaust gas flow, such that the first deflector is configured to generate vortices in a portion of the exhaust gas flowing over the first deflector (38) such that the portion of the exhaust gas remains attached to the surface at a downstream location of the surface of the housing (Levin, Figure 4). 

    PNG
    media_image1.png
    612
    505
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 4 of Levin

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., US 2010/0107614, in view of Moore, EP 3321483 A1.

Regarding Claim 8
Levin discloses the system as rejected in Claim 1 above. However, Levin does not disclose a virtual mixer disposed in the housing upstream of the SCR system, the virtual mixer comprising at least one electrode configured to generate an electric field across the mixer, the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break into smaller droplets. 
Moore teaches an injection system comprising a virtual mixer (20) disposed in a housing (12) upstream of a SCR system (120), the virtual mixer (20) comprising at least one electrode (24) configured to generate an electric field across the mixer (20), the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break, into smaller droplets (Moore, [0017] and [0019]-[0020], Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levin to include a virtual mixer in the housing upstream of the SCR system, wherein the virtual mixer comprises at least one electrode configured to generate an electric field across the mixer as is taught by Moore, in order to effectively atomize the reductant (Moore, Abstract).

8.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., US 2010/0107614, in view of in view of Ranganathan et al., US 2011/0107743.

Regarding Claim 19
Levin discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine, comprising: a housing (Levin, Figure 4); a selective catalytic reduction (SCR) system (Levin, [0001]) disposed within the housing (Levin, Figure 4); a reductant injector (16) disposed on a sidewall of the housing (Levin, Figure 4) upstream of the SCR system (Levin, [0001]) and configured to insert a reductant into the exhaust gas through a reductant port (at (32)) defined in a surface of the housing (Levin, Figure 4); and a vortex generator (38) disposed in the housing (Levin, Figure 4), the vortex generator (38) comprising a first deflector (38) disposed on the surface of the housing (Levin, Figure 4) through which the reductant port (at (32)) is defined, the first deflector (38) being disposed proximate to and upstream of the reductant port (at (32)), the first deflector (38) have a plurality of lateral surfaces (L1, L2, annotated Figure 4 of Levin above) that extend from said surface of the housing and an end surface (E, annotated Figure 4 of Levin above) that connects the plurality of lateral surfaces (L1, L2), the end surface (E) being angled so as to extends away from said surface of the housing in a direction of exhaust gas flow (Levin, annotated Figure 4 above). 
However, Levin does not explicitly disclose that the height is in a range of 2mm to 50 mm, the width is in a range of 1mm to 2mm, and the length is in a range of 5mm to 30mm. Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising at least one deflector (48) disposed on a surface (46) within the housing (44), the at least one deflector (48) having a height, with, and length (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C). Ranganathan further discloses that increasing the height of the deflector, thereby increasing the surface area of the deflector, encourages the vaporization and mixing of urea (Ranganathan, [0022]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the deflector height, length, and width to achieve the desired vaporization and turbulence of the exhaust gas as Ranganathan discloses that increasing the surface area of the deflector (by increasing the height of the deflector) encourages vaporization and mixing, and absent evidence of criticality, when "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al., US 2011/0107743, in view of Shimizu, US 2011/0185710.

Regarding Claim 23
Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert a reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising an impaction plate (46) disposed within the housing (44) along an axial flow path of the exhaust gas, the impaction plate (46) disposed along an injection axis of the reductant injector (38), and at least one deflector (48) disposed on the impaction plate (46) (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C).
However, Ranganathan does not disclose that the at least one deflector on the impaction plate is upstream of the reductant injector. Shimizu teaches a swirl generating (vortex generating) device (40) with at least one deflector (410, 420) disposed upstream of a reductant injector (at reductant injection nozzle (3)) (Shimizu, [0034]-[0036], Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ranganathan to have the at least one deflector on the impaction plate positioned upstream of the reductant injector as is taught by Shimizu in order to provide a strong swirl force (turbulence) to facilitate diffusion of the reducing agent.

10.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., US 2010/0107614, in view of in view of Ranganathan et al., US 2011/0107743, and further in view of Shimizu, US 2011/0185710.

Regarding Claim 4
Levin discloses the system as rejected in Claim 1 above. However, Levin does not disclose an impaction plate disposed within the housing along an axial flow path of the exhaust gas, the impaction plate disposed along an injection axis of the reductant injector; and at least one second deflector disposed on the impaction plate upstream of the reductant injector. 
Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert a reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising at least one deflector (48) disposed on a surface (46) within the housing (44), the at least one deflector (48) configured to generate vortices in a portion of the exhaust gas (20’) flowing over the at least one deflector (48) such that the portion of the exhaust gas (20’) remains attached to the surface at a downstream location of the surface (46) (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C). Ranganathan further discloses that the vortex generator (42) comprises an impaction plate (46) disposed within the housing (44) along an axial flowpath of the exhaust gas, the impaction plate (46) disposed along an injection axis of the reductant injector (38); and the at least one deflector (48) is disposed on the impaction plate (46) such that the impaction plate (46) defines the surface (46) (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levin to include an impaction plate with at least one deflector as is taught by Ranganathan as well known in the art in order to further promote mixing of the reductant with the exhaust gases within the exhaust gas system.
However, Levin/Ranganathan does not disclose that the at least one deflector on the impaction plate is upstream of the reductant injector. Shimizu teaches a swirl generating (vortex generating) device (40) with at least one deflector (410, 420) disposed upstream of a reductant injector (at reductant injection nozzle (3)) (Shimizu, [0034]-[0036], Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levin/Ranganathan to have the at least one deflector on the impaction plate positioned upstream of the reductant injector as is taught by Shimizu in order to provide a strong swirl force (turbulence) to facilitate diffusion of the reducing agent.

Regarding Claim 5
Levin, Ranganathan, and Shimizu teach the system as rejected in Claims 1 and 4 above. Shimizu further teaches that the vortex generator (40) comprises a plurality of deflectors (410, 420), and adjacent deflectors (410, 420) of the plurality of deflectors (410, 420) are oriented at opposing angles relative to each other (Shimizu, Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Levin/Ranganathan/Shimizu to have the vortex generator comprises a plurality of deflectors wherein adjacent deflectors are oriented at opposing angles relative to each other as is taught by Shimizu in order to provide a strong swirl force (turbulence) to facilitate diffusion of the reducing agent.

11.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., US 2010/0107614, in view of in view of Ranganathan et al., US 2011/0107743, and further in view of Moore, EP 3321483 A1.

Regarding Claim 20
Levin and Ranganathan teach the system as rejected in Claim 19 above. However, Levin and Ranganathan do not disclose a virtual mixer disposed in the housing upstream of the SCR system, the virtual mixer comprising at least one electrode configured to generate an electric field across the mixer, the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break into smaller droplets. 
Moore teaches an injection system comprising a virtual mixer (20) disposed in a housing (12) upstream of a SCR system (120), the virtual mixer (20) comprising at least one electrode (24) configured to generate an electric field across the mixer (20), the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break, into smaller droplets (Moore, [0017] and [0019]-[0020], Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levin/Ranganathan to include a virtual mixer in the housing upstream of the SCR system, wherein the virtual mixer comprises at least one electrode configured to generate an electric field across the mixer as is taught by Moore, in order to effectively atomize the reductant (Moore, Abstract).

12.	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2012/0124983, in view of Ranganathan et al., US 2011/0107743, and further in view of Shimizu, US 2011/0185710.

Regarding Claim 21
Hong discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine, comprising: a housing (16); a selective catalytic reduction (SCR) system (14) disposed within the housing (16); a reductant injector (32) disposed on a sidewall of the housing (16) upstream of the SCR system (14) and configured to insert a reductant into the exhaust gas through a reductant port (opening in (40)) defined in a surface (26, 38, 40) of the housing (16) (Hong, Figure 1); and a vortex generator (48) disposed in the housing (16), the vortex generator (48) comprising an at least one first deflector (48) disposed on the surface (26, 38, 40) of the housing (16) through which the reductant port (opening in (40)) is defined, the at least one first deflector (48) being disposed proximate to and upstream of the reductant port (opening in (40)), the at least one first deflector (48) configured to generate vortices in a portion of the exhaust gas flowing over the first deflector (48) such that the portion of the exhaust gas remains attached to the surface at a downstream location of the surface (26, 38, 40) (Hong, [0007], Figure 3). 
However, Hong does not disclose an impaction plate disposed within the housing along an axial flow path of the exhaust gas, the impaction plate disposed along an injection axis of the reductant injector; and at least one second deflector dispose don the impaction plate upstream of the reductant injector. 
Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert a reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising at least one deflector (48) disposed on a surface (46) within the housing (44), the at least one deflector (48) configured to generate vortices in a portion of the exhaust gas (20’) flowing over the at least one deflector (48) such that the portion of the exhaust gas (20’) remains attached to the surface at a downstream location of the surface (46) (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C). Ranganathan further discloses that the vortex generator (42) comprises an impaction plate (46) disposed within the housing (44) along an axial flowpath of the exhaust gas, the impaction plate (46) disposed along an injection axis of the reductant injector (38); and the at least one deflector (48) is disposed on the impaction plate (46) such that the impaction plate (46) defines the surface (46) (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hong to include an impaction plate with at least one deflector as is taught by Ranganathan as well known in the art in order to further promote mixing of the reductant with the exhaust gases within the exhaust gas system.
However, Hong/Ranganathan does not disclose that the at least one deflector on the impaction plate is upstream of the reductant injector. Shimizu teaches a swirl generating (vortex generating) device (40) with at least one deflector (410, 420) disposed upstream of a reductant injector (at reductant injection nozzle (3)) (Shimizu, [0034]-[0036], Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hong/Ranganathan to have the at least one deflector on the impaction plate positioned upstream of the reductant injector as is taught by Shimizu in order to provide a strong swirl force (turbulence) to facilitate diffusion of the reducing agent.

Regarding Claim 22
Hong, Ranganathan, and Shimizu teach the system as rejected in Claim 21 above. Shimizu further teaches that the vortex generator (40) comprises a plurality of deflectors (410, 420), and adjacent deflectors (410, 420) of the plurality of deflectors (410, 420) are oriented at opposing angles relative to each other (Shimizu, Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Hong/Ranganathan/Shimizu to have the vortex generator comprises a plurality of deflectors wherein adjacent deflectors are oriented at opposing angles relative to each other as is taught by Shimizu in order to provide a strong swirl force (turbulence) to facilitate diffusion of the reducing agent.


Response to Arguments
13.	Applicant’s arguments with respect to the Drawing Objections have been considered and have been found persuasive. Therefore, the Drawing Objections have been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been considered and have been found persuasive. Therefore, the claim rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn. 
Applicant’s arguments with respect to the rejections to the claims under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New claims 21-23 have been rejected as well.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746